Citation Nr: 0738095	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  03-18 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Bergmann & Moore, LLC


WITNESSES AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1968 to February 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas that denied service connection for a psychiatric 
disorder on the basis that new and material evidence had not 
been received to reopen a previously denied claim.

An RO hearing was held in January 2004, and a Travel Board 
hearing before the undersigned Veterans Law Judge was held in 
September 2005.  The transcripts of the hearings are 
associated with the claims file.

The Board issued a decision in August 2006, whereby the 
previously denied claim of service connection for an acquired 
psychiatric disorder was reopened based on the receipt of new 
and material evidence; however, the reopened claim was denied 
on the merits.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  

While his claim was pending at the Court, the veteran's 
representative and the VA Office of General Counsel filed a 
Joint Motion in August 2007 requesting that the Court vacate 
that portion of the Board's August 2006 decision that denied 
service connection for an acquired psychiatric disorder and 
remand that matter back to the Board for further development 
and readjudication.  In an August 2007 Order, the Court 
granted the Joint Motion.  The case was returned to the 
Board.  


FINDING OF FACT

An acquired psychiatric disorder was not shown during service 
or for many years following discharge from service, and the 
preponderance of the medical and lay evidence is against a 
finding that the veteran's psychiatric disorder had its onset 
during service.

CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

With regard to the claim of service connection for an 
acquired psychiatric disorder, the RO provided the appellant 
pre-adjudication notice by letter dated in October 2002.  The 
RO sent the veteran a subsequent duty-to-assist letter in 
October 2003, which concerned the PTSD element of the 
veteran's claim.  That letter specifically informed him that 
VA was responsible for obtaining records from federal 
agencies and that he was to send private medical records or 
advise VA of any information he believed should be obtained 
before making a decision.  Both letters advised him of the 
evidence needed to establish service connection for a 
psychiatric disability.

The notifications substantially complied with the 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  

While the notification did not advise the veteran of the laws 
regarding degrees of disability or effective dates for any 
grant of service connection, no new disability rating or 
effective date for award of benefits will be assigned as the 
claim for service connection is denied.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Moreover, the notices provided to the veteran over the course 
of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  The 
veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder manifested by anxiety, panic, 
depression, and severe agoraphobia.  The veteran asserts that 
these symptoms began during service as a consequence of his 
fiancé breaking up with him while he was overseas, and for 
working as a Chaplain's assistant when the Chaplain was 
having an affair and would "play mind games" with him and 
was involved in pornography, a situation which was very 
stressful.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 
3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran filed a claim for service connection for 
depression, panic attacks, anxiety, agoraphobia and PTSD in 
August 1996.  He alleged that he suffered a break down after 
his fiancée broke up with him to marry someone else and that 
he was mistreated by his superior who had marital problems 
and took it out on him.  

Service medical records are completely negative for 
complaints, findings or diagnosis of any type of psychiatric 
disorder.  Similarly, the veteran's Report of Medical 
History, completed in November 1969, does not indicate any 
presence of a psychiatric disorder of any kind.  The standard 
form at that time included a section listing various 
symptoms, diseases, and disorders, next to which the veteran 
was requested to check either "yes" or "no" to indicate 
whether he or she had (currently or at any time) the 
particular symptoms, disease or disorder.  

The veteran's November 1969 Report of Medical history 
revealed that the veteran reported (by checking a box under 
the "yes" column) that he had (currently or at one time) 
mumps, frequent or severe headache, hay fever, skin diseases, 
asthma, hernia, and appendicitis.  The veteran checked the 
"no" box corresponding to all other listed conditions, 
including frequent trouble sleeping, frequent or terrifying 
nightmares, depression or excessive worry, loss of memory or 
amnesia, bed wetting, and nervous trouble of any sort, among 
other things.  Psychiatric evaluation was normal at that 
time, and the veteran reported no change in his medical 
condition in February 1970.

Post service medical records show that the veteran was 
receiving treatment for depression and anxiety as early as 
1993.  The first indications of a psychiatric disorder in the 
record are private medical records dated in March 1993 noting 
a diagnosis of chronic anxiety.  In March 1994 the veteran 
was diagnosed with anxiety-depression.  Outpatient treatment 
records of November 1996 show that the veteran was diagnosed 
with depression, anxiety and agoraphobia.  Outpatient 
treatment records from 1997 to 2000 also include notation of 
PTSD symptoms in the assessment several times.

In a February 1997 statement the veteran reported that his 
psychiatric condition started while in service due to two 
traumatic and stressful events.  He alleged that he worked 
for a Chaplain who had marital problems and "took it out on 
him" resulting in a lot of stress.  He also stated that his 
fiancé broke up with him via a letter while he was overseas 
and that this led to a complete break down.  Lay statements 
from service buddies and from his ex-fiancée received in 2002 
and 2003 attest that he received a "Dear John" letter in 
service and that he was very upset at that time.  A friend's 
statement submitted by the veteran note that the veteran's 
behavior changed after the break up.

In statements dated from April 2002 to June 2002 former 
service associates, including a former Army Chaplain, 
reported that when his fiancée broke off their engagement, he 
was heartbroken.  One described him as having gone berserk.  
Another stated that he was despondent and that he tried to 
get help from the Chaplain.  In a statement received in 
November 2002 his former fiancée noted that he was very upset 
and under stress when she broke the engagement.  In a June 
2003 statement the sister of the former fiancée said that the 
veteran never got over his pain and disappointment and he 
never formed lasting relationships.  She noted that although 
she was a licensed professional counselor, her statement was 
not made in that capacity but only as a friend and 
acquaintance.

A VA examination of March 2004 noted a diagnosis of major 
depressive disorder.  During the examination he related the 
incident of the "Dear John" letter from his girlfriend and 
reported that the Chaplain often left and he had to listen to 
the sad stories of people seeking help from the Chaplain, a 
situation with which he had not been trained to deal.  He 
further noted that he drank heavily after leaving active duty 
and was "drunk for a year" and that he had been unemployed 
for the last eight or nine years.  The examiner opined that 
the current psychiatric condition was "less likely than not 
service-connected."  The examiner further explained that it 
was not likely that his current psychiatric diagnosis was the 
result of his military service, the breakup with his fiancé 
or his work in the chaplain's office.  It was more likely 
that alcohol dependence had contributed greatly to his 
emotional problems.  The examiner noted that there were no 
psychiatric problems at service discharge, he could find no 
history of psychiatric treatment in service and the veteran 
reported a history of being drunk for a year after service.  
The examiner also opined that the veteran did not have a 
life-threatening event in service and that he did not meet 
the criteria for PTSD.

A June 2004 letter from Dr. T.T., a VA psychiatrist, notes 
that the veteran was being treated at a VA outpatient clinic 
for panic disorder with agoraphobia and for depressive 
disorder, not otherwise specified.  The letter noted that the 
veteran related that the onset of symptoms occurred while in 
service.  The veteran denied any significant psychiatric 
symptoms prior to entering service and asserted that he never 
was the same after service.  He related two stressful events 
while on active duty, his experience with the Chaplain and 
the break up with his girlfriend.  Dr. T.T. opined that it 
was "more likely than not that [the veteran's] psychiatric 
difficulties started when he was in the military and have 
continued to the present."  

At a Travel Board hearing held in September 2005 the veteran 
testified that his psychiatric problems started while in 
service when he was working for the Chaplain.  He testified 
that the Chaplain would intimidate him and create a stressful 
working environment.  He further stated that he suffered a 
break down when his girlfriend broke up with him via a letter 
and would not answer his calls.  He stated it was then he 
started suffering from severe depression even though he never 
sought treatment for it.  The veteran testified that he did 
not seek treatment for depression during service because he 
did not know that there was anything wrong with him at that 
time.  He just thought that he was emotionally weak.  He also 
testified that he was not comfortable seeking psychiatric 
treatment during that time.  Furthermore, the veteran stated 
that he drank heavily during his first year back home from 
service.  The veteran's twin sister also testified at the 
hearing, stating that the veteran was never the same after 
the break up with the girlfriend.

In sum, there is evidence in this case which supports the 
veteran's assertions, and there is evidence in this case 
which weighs against the veteran's claim.  

The evidence in support of the veteran's claim consists of 
the opinion of Dr. T.T. as well as the veteran's own 
testimony of his feelings during service, and numerous lay 
statements from family, friends, and fellow servicemen who 
all recalled the veteran's reaction when he learned that his 
fiancée had broken their engagement.  Close friends and 
family members noticed a difference in the veteran's behavior 
after discharge from service.  Additionally, Dr. T.T, a VA 
psychiatrist who also saw the veteran in October 2003 on an 
outpatient basis stated that the veteran's psychiatric 
condition more likely than not started while in service.  On 
his October 2003 evaluation, Dr. T.T. noted that the veteran 
did not meet the criteria for PTSD because the trauma that 
reportedly caused the onset of his anxiety did not involve 
the threat of serious injury or death; however, Dr. T.T. 
stated that the veteran described the onset of anxiety 
symptoms as occurring during his military service "which can 
be considered for the possibility of service connection."  

The negative evidence of record in this case consists of the 
VA opinion of March 2004, as well as the lack of any medical 
evidence whatsoever showing a complaint, treatment or 
diagnosis of a psychiatric disorder until the early 1990's, 
more than 20 years after service.

Although there is no reason to doubt the competence of 
positive evidence, it is outweighed by the negative evidence 
of record in this case.  First, Dr. T.T. apparently based her 
opinion solely on the veteran's assertions.  There is no 
indication that she reviewed the entire claims file to 
include the veteran's service records, and even if she had 
reviewed the claims file, the fact remains that the only 
evidence in the claims file on which to base her opinion is 
the veteran's own assertions and the lay statements 
submitted.  In other words, there are no objective findings 
to support the medical opinion.

Furthermore, there is no mention in Dr. T.T.'s statement or 
in the treatment records of October 2003 of the veteran's 
alcohol problems after leaving service.  Although the veteran 
has alleged that Dr. T.T. is his treating physician, the 
claims file contains only one outpatient record, dated in 
October 2003, where Dr. T.T. treated the veteran and Dr. 
T.T.'s June 2004 statement did not indicate that she 
personally treated the veteran.  

In any event, her opinion cannot be accorded additional 
weight merely as a treating physician since she was not 
treating the veteran or aware of his mental condition before 
2003, many years after service.  Dr. T.T.'s opinion 
represents little more than a repetition of the veteran's own 
statement/opinion.  Although the veteran reported to the 
examiner that he had suffered from depression and anxiety in 
service, there is no independent medical opinion definitively 
providing the date of onset and/or etiology of the veteran's 
anxiety disorder and depression.  Rather, the veteran's own 
rendition of his history was merely recorded without any 
supplementary independent medical opinion regarding the 
accuracy of that history.  Moreover, Dr. T.T. did not address 
whatsoever the lack of any complaints, findings or diagnosis 
of a psychiatric disorder during service or until 1993.  

While lay evidence, or medical opinions solely based on such, 
may not be discounted outright simply because they are 
unsupported by objective findings, such evidence may be 
weighed against the other evidence of record.  See Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  In the instant 
case, service connection is warranted only if one assumes the 
veteran's reported history is true and those reported 
symptoms in service represented the onset of the veteran's 
current psychiatric disorder.  There is no reason to doubt 
the veteran's credibility as to his testimony that he 
suffered from emotional stress during service when is fiancée 
broke off their engagement, or that he was placed in a 
stressful situation regarding the Chaplain; however, the 
record is completely negative for complaints, findings or a 
diagnosis of any chronic psychiatric disorder until over 
twenty years after separation from service.  

In other words, the credibility of the veteran's testimony 
and the lay statements must be weighed against the other 
evidence of record, including the objective findings showing 
no psychiatric disorder until 1993.  A prolonged period 
without medical complaint can be considered, along with other 
factors concerning the claimant's health and medical 
treatment during and after military service, as evidence of 
whether a disability was incurred in service or whether an 
injury, if any, resulted in any chronic or persistent 
disability which still exists currently.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  The trier of fact 
should consider all the evidence including the availability 
of medical records, the nature and course of the disease or 
disability, the amount of time that elapsed since military 
service, and any other relevant facts in considering a claim 
for service connection.  See Dambach v. Gober, 223 F.3d 1376, 
1380-81 (Fed. Cir. 2000) (holding that the absence of medical 
records during combat conditions does not establish absence 
of disability).  Thus, when appropriate, the Board may 
consider the absence of evidence when engaging in a fact 
finding role.  See also, Jordan v. Principi, 17 Vet. App. 261 
(2003) (Steinberg, J., writing separately) (noting that the 
absence of evidence may be considered as one factor in 
rebutting the aggravation part of the section 1111 
presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
complaints, findings or diagnosis of a psychiatric disorder 
during service in this case is supported by affirmative 
evidence which tends to show that no psychiatric disorder was 
incurred during that time.  Such affirmative evidence 
consists of the separation examination report which showed no 
complaints of anxiety, depression, panic, excessive worry, 
nightmares, or any other symptoms associated with a 
psychiatric disorder by the veteran, and a finding by the 
examiner that the psychiatric examination was normal clinical 
evaluation.  

Although the veteran insists that his current psychiatric 
disorder had its onset during service, the fact remains that 
the service medical records are silent as to any complaints, 
findings or diagnosis of a psychiatric disorder, and the 
veteran has not provided any medical evidence dated prior to 
1993 that shows complaints, findings or diagnosis of a 
psychiatric disorder.  This is affirmative evidence that the 
veteran did not develop a psychiatric disability during 
active duty.  Moreover, even if he did experience acute 
periods of depression and anxiety during service, as he has 
stated, it is not necessarily the cause of his current 
psychiatric disorder.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002).

In sum, the veteran is competent to report that he has 
suffered with depression and anxiety since service.  Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994).  The Board, however, 
makes credibility determinations and otherwise weighs the 
evidence submitted, including lay evidence.  See Buchanan v. 
Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This 
includes weighing the absence of contemporary medical 
evidence against the veteran's lay statements.  

To warrant service connection, there must be a nexus between 
the veteran's current psychiatric disability and his claimed 
in-service onset of depression and anxiety; and, although the 
veteran is competent to state that he has suffered from 
depression and anxiety since service, this evidence must be 
weighed against the other evidence of record, which does not 
support the veteran's contentions.  

As noted by the VA examiner in March 2004, the current 
psychiatric condition was "less likely than not service-
connected."  Although the examiner based this opinion, in 
part, on the fact that the veteran's alcohol dependence 
greatly contributed to his emotional problems, the examiner 
noted that there were no psychiatric problems at service 
discharge, he could find no history of psychiatric treatment 
in service and the veteran reported a history of being drunk 
for a year after service.  The examiner also opined that the 
veteran did not have a life-threatening event in service and 
that he did not meet the criteria for PTSD.  The examiner 
reviewed the claims file, including the lay statements, 
before rendering his opinion.  

There is simply no corroborating evidence to support the 
veteran's assertions that his current psychiatric disorder 
had its onset during service.  Although the veteran maintains 
that his current symptoms began during service in the late 
1960's, there is no evidence showing treatment for depression 
or anxiety during service; there is no evidence of any 
psychiatric problems at discharge; and there is no evidence 
of treatment for a psychiatric disorder for over 20 years 
following discharge from service.  In addition, the current 
medical evidence of record does not support a finding of a 
PTSD diagnosis.  

The several lay statements in support of the veteran's claim 
are considered; however, they do not described ongoing 
psychiatric symptoms beginning in service found by a medical 
professional to have been symptoms of the current chronic 
acquired psychiatric disorder.  See Savage v. Gober, 10 Vet. 
App. 488 (1997).  As noted before, the Board concedes that 
the veteran was upset in service over the breakup with his 
girlfriend.  Statements from his service associates and 
former girlfriend and her sister confirm this.  However, the 
statements do not establish ongoing symptoms of the current 
psychoneurotic disorder(s) from the time of his 
disappointment in service to the currently diagnosed 
psychiatric disorder.  They are outweighed by the negative 
evidence of record in this case for the reasons set forth 
above.  It is unfortunate that the veteran has not been able 
to provide any competent, credible evidence showing symptoms 
of an ongoing acquired psychiatric disorder in service or 
until 1993; however, absent chronicity in service, and 
without a showing of continuity of treatment after discharge, 
the preponderance of the evidence is against the claim of 
service connection for a psychiatric disorder; there is no 
doubt to be resolved; and service connection for a 
psychiatric disorder is not warranted.  38 U.S.C.A. § 
5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


